MEMORANDUM **
Marek Bernacki, a native and citizen of Poland, petitions for review of the Board of Immigration Appeals’ order summarily dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Heman-dez-Gil v. Gonzales, 476 F.3d 803, 804 n. 1 (9th Cir.2007), and we deny the petition for review.
The IJ properly denied Bernacki’s applications for asylum and withholding of removal because Bernacki failed to comply with the IJ’s November 18, 2004, and March 25, 2005, orders and failed to request a continuance from the IJ. See 8 C.F.R. § 1003.31(c).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.